Citation Nr: 0920672	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-27 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel




INTRODUCTION

The Veteran had active military service during World War II, 
from June 1943 to February 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Because of the Veteran's age, the Board has advanced this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Based on the probative medical and other evidence of record, 
it is just as likely as not the Veteran's bilateral hearing 
loss and tinnitus are at least partly the result of high 
level noise exposure (i.e., acoustic trauma) during his 
military service as an aerial gunner.  Other possible causes 
of these conditions are Meniere's disease and otosclerosis, 
which are unrelated to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
bilateral hearing loss and tinnitus were incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that a claimant submit any evidence in his 
possession that might substantiate the claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service- connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).



The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case in 
June 2005.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice was not provided prior to the initial 
adjudication of the claim or, if provided, was inadequate or 
incomplete, this timing error can be "cured" by providing 
any necessary notice and then readjudicating the claim, 
including in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), such that the intended purpose of the notice is 
not frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  But the Supreme Court 
of the United States recently reversed the Federal Circuit's 
holding in Shinseki v. Sanders, 556 U. S. ___ (2009).  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (Slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'" Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies  regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (Slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In the June 2005 letter already alluded to, the RO informed 
the Veteran of the type of evidence needed to substantiate 
his claims and of its duty to assist him in substantiating 
his claims under the VCAA.  The letter also informed him that 
VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including the Social Security 
Administration (SSA).  He was advised that it was ultimately 
his responsibility to send other, private medical records or 
to provide a properly executed release (VA Form 21-4142) so 
that VA could request the records for him.  



The Board finds that the content of the pre-decisional letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duties to notify and assist.  Another, post-decisional, March 
2006 letter also informed him of the downstream disability 
rating and effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); 
see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  He 
was advised of his opportunities to submit additional 
evidence.  A subsequent July 2006 SOC provided him yet an 
additional 60 days to submit more evidence, which he did.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because he has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

As for the duty to assist, several attempts were made to 
obtain the Veteran's service treatment records (STRs) from 
the National Personnel Records Center (NPRC), a military 
records repository.  The NPRC responded that the records 
were unavailable and presumed destroyed in a 1973 fire at 
that facility.  See O'Hare vs. Derwinski, 1 Vet. App. 365 
(1991); Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 
(1991) (where STRs have been destroyed or are unavailable, 
through no fault of the Veteran, the Board has a heightened 
obligation to provide an explanation of the reasons or bases 
for its findings and to carefully consider applying the 
benefit-of-the-doubt doctrine).  The NPRC supplied one record 
from the Office of the Surgeon General, Department of the 
Army, showing the Veteran received treatment for otitis media 
in July 1944.  He also submitted a copy of this record in 
December 2008.



Even the absence of some or all of the Veteran's STRs, 
however, does not obviate the need for him to have supporting 
medical nexus evidence linking his bilateral hearing loss and 
tinnitus to his military service.  See Milostan v. Brown, 
4 Vet. App. 250, 252 (1993).  In other words, missing STRs do 
not lower the threshold for an allowance of a claim; there is 
no reverse presumption for granting a claim.  The legal 
standard for proving a claim is not lowered; rather, the 
Board's obligation to discuss and evaluate evidence is 
heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996); 
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); 
and Arms v. West, 12 Vet. App. 188, 194-95 (1999).

And as a means of assisting him in the development of his 
claims, including in obtaining this necessary medical nexus 
opinion, the RO had the Veteran undergo a VA compensation 
examination in November 2005.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  And although, as will be explained, the VA 
compensation examiner did not etiologically link the 
Veteran's bilateral hearing loss and tinnitus to his 
military service, the Veteran has submitted other, private 
medical evidence to refute this VA compensation examiner's 
opinion (or inability to comment) and provide this necessary 
linkage.

Neither the Veteran nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to his VCAA 
notices.

In any event, since the Board is granting both claims, any 
concerns over whether there has been compliance with the 
notice and duty to assist provisions of the VCAA are 
ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error because the Veteran is 
receiving the requested benefits, regardless.  38 C.F.R. 
§ 20.1102.



Service Connection Claims

Service connection may be granted if the evidence shows that 
a current disability resulted from an injury or a disease 
that was incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Organic diseases of the nervous system, like sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed; without this 
minimum level of proof, there is no valid claim).  

Further regarding this initial requirement that the Veteran 
have proof of current disability, with regard to a claim 
specifically for service connection for hearing loss, he must 
have a certain amount of hearing loss before VA considers it 
an actual disability for compensation purposes.  For purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.

The Veteran has diagnoses of bilateral hearing loss and 
tinnitus.  These diagnoses were confirmed in an April 2006 
letter from his private treating physician, S.I.R., M.D., and 
in the report of the November 2005 VA compensation 
examination.  The report of that November 2005 VA 
compensation examination also confirms the Veteran has 
sufficient hearing loss in each ear to satisfy the threshold 
minimum requirements of § 3.385 to be considered an actual 
disability by VA standards.  According to the results of that 
hearing evaluation, he had at least a 40-decibel loss in his 
right ear, usually even higher, in all of the relevant 
frequencies of 500-4,000 Hertz.  Moreover, he is deaf in his 
left ear, evidenced by 105+ decibel losses in this ear in all 
of the tested frequencies of 500-4,000 Hertz.  Furthermore, 
the speech recognition score for his right ear was 92 
percent, so less than the required 94 percent, and it could 
not be tested in his left ear because he is deaf in that ear, 
so also obviously less than 94 percent.



The determinative issue, therefore, is whether the Veteran's 
current bilateral hearing loss and tinnitus are attributable 
to his military service - and, in particular, to high level 
noise exposure (i.e., acoustic trauma) as an aerial gunner 
working with 50-caliber weapons.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

There is probative medical and other evidence for and against 
the claims on this dispositive issue.

The medical evidence in support of the claims includes the 
April 2006 letter from Dr. S.I.R., the Veteran's private 
physician, a specialist in treatment of ear and sinus 
disorders.  Dr. S.I.R. stated the Veteran had been his 
patient since February 1992, and that Dr. S.I.R. had reviewed 
the rating decision addressing the Veteran's claim for 
service-connected disability for hearing loss and tinnitus, 
as well as his audiograms from Dr. S.I.R.'s office dating 
back to March 1992 (the month after the Veteran began seeing 
Dr. S.I.R. for treatment).  Dr. S.I.R. stated that, although 
the Veteran has had ear problems including otosclerosis and 
Meniere's disease in the past, he has always had a high 
frequency sensorineural hearing loss that could not be 
attributed to either of these entities.  Instead, Dr. S.I.R. 
said the most likely cause for the Veteran's high frequency 
hearing loss and tinnitus is "high level noise exposure 
while in the Army and working as an aerial gunner with 50 
caliber weapons."

Some of the Veteran's service personnel records are in his 
claims file for consideration, and they confirm he worked as 
an arm gunner and a tail gunner on aerial flights, using 50-
caliber weapons.  So the Veteran's military personnel records 
corroborate Dr. S.I.R.'s statement that the Veteran worked in 
this capacity during his military service, as an aerial 
gunner, using this caliber of weapon.

Other records from Dr. S.I.R. are also on file.  Most 
notably, there is a copy of a March 1992 letter that he wrote 
to another physician, D.P., M.D., in response to a referral, 
wherein Dr. S.I.R. stated the Veteran was a then sixty-six 
year old retired advertising director well known to Dr. D.P. 
for bilateral otosclerosis and left [ear] Meniere's disease.  
Dr. S.I.R. further indicated the Veteran was status post 
right [ear] stapedectomy in 1970, with good result, and that 
he had done well until May 1989, when he developed a sudden 
left [ear] sensorineural hearing loss.  If indeed true, that 
was over forty years after his military service ended.  A 
lapse of so many years between his separation from service 
and that initial manifestation of hearing loss in this ear is 
probative evidence against the claim for the hearing loss 
in this ear.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The fact remains, however, that Dr. S.I.R. also referred to 
right ear pathology well before May 1989, indeed, dating back 
to at least 1970 or thereabouts.  And in other portions of 
his March 1992 letter Dr. S.I.R. explained that the hearing 
loss in the Veteran's left ear was associated with fullness 
in this ear, as well as tinnitus and vertigo (recurrent 
attacks, lasting up to 8 hours at a time, associated with 
nausea and diplopia (double vision)), although these attacks 
eventually had subsided.  But Dr. S.I.R. then added that, 
despite steroid therapy, there was just minimum improvement 
in the Veteran's hearing.  His discrimination scores had 
fluctuated, ranging from 60 to 80 in his left ear.  The 
remaining portion of Dr. S.I.R.'s letter concerned the 
medications that had been prescribed, the results of a then 
current physical examination, and the results of a March 1992 
audiogram confirming the Veteran had a mild-to-moderate high 
frequency sensorineural hearing loss in his right ear with 92 
percent discrimination and a severe, flat sensorineural 
hearing loss in his left ear with a 60 percent discrimination 
score.  Dr. S.I.R. also discussed the results of an 
electronystagmogram (ENG) and indicated the Veteran had left 
[ear] Meniere's disease.  He had had one major attack of the 
Meniere's disease per week for the last seven weeks.  Since, 
however, he continued to have benefit from the use of a 
hearing aid, Dr. S.I.R. recommended a left vestibular 
neurectomy for relief of the vertigo.  In the meantime, he 
was placed on medication and would continue with a low salt 
diet.



The mere fact that Dr. S.I.R. intimated the Veteran did not 
begin experiencing hearing loss until after his military 
service had ended is not altogether fatal to the claim for 
service connection because the Veteran need not have had 
sufficient hearing loss during service - including at time 
of separation, to meet the threshold minimum requirements of 
§ 3.385.  It is only required that he presently satisfy the 
requirements of this regulation, which, as indicated, he 
does, and that he have medical nexus evidence supporting a 
link between his current hearing loss (and tinnitus) and the 
type of noise exposure that he experienced during service.  
And he also has this supporting medical nexus opinion, thanks 
to Dr. S.I.R.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The evidence not in favor of the claim is the results of the 
November 2005 VA compensation examination.  During that 
evaluation, the Veteran reported working as a tail gunner 
while in the military, and then after service as a DJ and 
recreational hunter.  The examiner noticed the first mention 
of bilateral hearing loss and tinnitus was in the 1990s, 
despite the Veteran's assertions that he had experienced 
these conditions essentially since his discharge from the 
military.  The examiner then stated that, because there were 
no STRs in the file showing audio testing, an opinion as to 
the etiology of these claimed disabilities could not be made 
without resorting to mere speculation.  That said, the 
examiner pointed out that tinnitus is a symptom of Meniere's 
disease, so the most likely etiology of the tinnitus, and 
that the profound hearing loss in the Veteran's left ear also 
was most likely due to his Meniere's disease and his left 
vestibular neurectomy, though the cause of the mild-to-severe 
hearing loss in his right ear was "unknown."

The Court has held that medical opinions that are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Indeed, statements 
like this from doctors that are, for all intents and 
purposes, noncommittal and inconclusive as to the origin of a 
disorder cannot be employed as suggestive of a linkage 
between the disorder and the Veteran's military service.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).

Instead, speculative and inconclusive opinions like this 
amount to "nonevidence," neither for nor against the claim, 
because service connection may not be based on speculation or 
remote possibility.  See generally Bloom v. West, 12 Vet. 
App. 185 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  See also 
38 C.F.R. § 3.102 (when considering application of the 
benefit-of-the-doubt doctrine, reasonable doubt is one within 
the range of probability, as distinguished from pure 
speculation or remote possibility).

Thus, while the VA compensation examiner generally seemed to 
conclude that the Veteran had experienced ear problems since 
service - namely, as a result of his Meniere's disease and 
the left vestibular neurectomy that were, in the examiner's 
estimation, the most likely causes of his bilateral hearing 
loss and tinnitus, this examiner also readily acknowledged 
that he could only speculate on the etiology of these 
conditions - in part, because he did not have the benefit of 
the results of any testing of the Veteran's hearing acuity 
while in service (since his STRs are missing and presumed 
destroyed in the fire at the NPRC).  So to this important 
extent, these missing records from service compromise, 
meaning lessen, the probative value of this opinion because 
even the VA compensation examiner readily admits that this 
additional evidence concerning the Veteran's hearing acuity 
while in service is vital to assessing the cause of his 
hearing loss and presumably tinnitus, too.  Nieves-Rodriguez 
v. Peake, 22 Vet App 295 (2008).  Moreover, as already 
explained, because this VA compensation examiner was 
ultimately unable to determine the cause of the Veteran's 
bilateral hearing loss and tinnitus without resorting to mere 
speculation, this amounts to "nonevidence" - neither for 
nor against the claims.



So when one considers Dr. S.I.R.'s rather definitive opinion 
in support of the claims, versus the results of the November 
2005 VA compensation examination that ultimately amount to 
nonevidence - neither for nor against the claims, 
the evidence certainly is at least in relative equipoise 
(i.e., about evenly balanced for and against the claims).  
And in this circumstance all reasonable doubt is resolved in 
the Veteran's favor and his claims granted.   See 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001).  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating 
that an absolutely accurate determination of etiology is not 
a condition precedent to granting a claim, nor is obvious 
etiology or definite etiology).


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


